Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pending Claims: 1-2,4-12,14-20, 68-71 and 81.  
Elected figures 15A-E, 16A-C, 17A-D, 18A-H, 21A-C, and 25 as encompassing a single species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20, 68-71 and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to calculations and decision making without significantly more. The claim(s) recite(s) “calculating … data”, “calculating an adjusted quantity of water ….”, “determining to output an indication of failure,” calculating additional amount …,” deciding whether to use or not, etc. This judicial exception is not integrated into a practical application because these steps belong to mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps are mixing ingredients together and measuring conductivity, which is routine in preparing a dialysate solution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-2,4-12,14-20, 68-71 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: “for at least a single patient fill operation of a patient treated with a peritoneal dialysis” is unclear. Is this “filling” after the treatment, or is it part of the treatment, or does it carry any different meaning? 
Applicant’s argument that this language when read in the light of the specification is not persuasive: the specification is 157 pages long, and the examiner couldn’t find any proper explanation of this in the specification. Applicant is requested to explain the significance of this “of a patient treated” language.
The term, “an adjusted quantity of at least one of the water and the osmotic agent concentrate” is unclear and indefinite. It appears to mean only one of the two is necessary – water or osmotic agent. However, the claim is for making a batch of dialysis solution at a predefined proportion of water, electrolyte and osmotic agent. Following these steps does not appear to accomplish that end, because, it could end up with insufficient water, and/or without the osmotic agent.
The term, “plus or minus an expected error amount” is undefined and indefinite. 
The element: “using the controller, calculating and storing data responsive to a deviation of the measured conductivity from a predefined expected conductivity resulting from said expected error amount and storing data responsive to the calculated 
Simplified:
(1) Requirement is a specific volume – sufficient for a single fill operation, at a defined proportion of water, electrolyte and osmotic agent.
(2) Water added is a fraction of the total required
(3) Electrolyte added with an added error amount – makes it is either in excess, or insufficient; not at the predefined proportion.
(4) Adding adjusted quantity of water or osmotic agent, adjustment being responsive to the conductivity deviation data due to the error – does not appear to add all the ingredients to arrive at the predefined proportions.
The question is, how would one obtain the required volume of the dialysis solution at the correct proportions from these steps? Either it will be off: excess water to correct for the extra electrolyte, or excess electrolyte added in step 3. It is also unclear what the “final quantity” of the electrolyte is: the correct final quantity, or the final quantity as dialed/entered in to the device (i.e., dialed in quantity +/- error = final quantity)?
The term “the water” at several locations in the claims is indefinite. Is it a typo? If not, it lacks antecedents.

Claim 19: unclear and indefinite. Claim states making ready-to-use dialysate, but adds less than 60% of the water needed. How would this make ready-to-use?
Claim 68: The “first conductivity” is recited as being within, below or above a predefined range, and the actions required in these conditions are recited a required steps; not as conditional steps (to be done if it so happens) which is indefinite.
The step of adding the expected and an additional amount of second concentrate in response to the conductivity being above the first predefined range does not make sense. How is the additional amount determined? Would this calculation be the same or different depending on the second concentrate being osmotic agent or electrolyte? (Applicant defines second concentrate as ‘the other of electrolyte and osmotic agent’)
The “expected amount” is defined as the amount of each component that would make the target ratio. Nonetheless, the claim appears to recite adding amounts different from the expected amount, and the end result is determined purely by conductivity, 
Claim 69: “the water” herein has antecedent problems. ‘Adding the additional amount of the water’ is already there is claim 68 – is the additional amount repeated? 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-12, 14-20, 68-71 and 81 are rejected under 35 U.S.C. 103 as unpatentable over WO 2012/129501.

Claim 68 (difficult to examine due to the indefiniteness) is assumed to recite adding water and the concentrates in steps, checking conductivity after each adding step to assure it is in the desired range, and then adjusting water, and the concentrates as needed to obtain the dialysis solution. The apparatus used is only a mixing container and a conductivity sensor, which means claim 68 is broadly a manual process. Claim 69 adds another step of adjusting conductivity by adding water if the conductivity is higher than desired. Claims 70 and 71 are about using the solution as intended, which does not further add to patentability. Claim 81 identifies the amount of first concentrate in claim 68 as the expected amount. 
Claims 1 and 14 add using a proportioning device with controller and actuators, and attaching a fluid circuit having a mixing container. A cycler is added in claims 7 and 16. A conductivity sensor in a drain line – claims 11 and 20. Other claims only recite variations of the process steps. 
The ‘final quantity’, the ‘expected amount’ and the ‘target proportion/ratio’ are arbitrary and not patentable elements. Obviously, one of ordinary skill in the art would have a prescribed, desired or a target composition when making a dialysis solution.
WO’501 teaches the method as claimed in figures 13 and 17A-T. Details are described in pages 27 and 29-30. The description in page 27 shows the addition of each component – water, electrolyte and osmotic agent, and conductivity is checked at each stage (Steps 52 C, E, G and J. – see fig. 13). If conductivity check fails, there is a halting step and an alarm (see pages 29-30). Thus the process steps in these claims 
Figure 17 A-T also show sample being withdrawn, which means a small volume of the solution is lost every time the sample is drawn, or it reduces the volume as in claim 1. Regarding the pumping of a fraction of the final quantity of water, since the process involves adding concentrates and water in steps, the initial water addition would be only a part of the final amount of water. See the line, “The remaining product water is pumped into the batch container 908 S52H until at S52G the fill quantity is achieved” in page 27. The actual starting point of water may be within the purview of one of ordinary skill in the art to achieve the final quantity and concentrations. Also, a change in the sequence of addition, where claimed, is also not patentable – see MPERP 2144.04.
Regarding calculating and storing data, storing measured conductivity is implied in the process of WO. Calculating the deviation from the predefined expected conductivity – this is also implied since the conductivity is compared to the stored data in the system to figure out is it meets the required range. Regarding the error, plus or minus an error only means that the value is maintained within a window or range by a different name, and value within the range meets the claim. It is noteworthy that applicant has no specific values for any of the variables – they error and the final quantities are all arbitrary. 
Additionally, the limitation, “said final quantity, plus or minus an expected error amount” does not further limit the term “final quantity” because of the term “expected,” which means likely; it may or may not be there, which makes the error as optional. It appears (or assumed) that what applicant intended is to correct for the error by dialing 
Time of preparation of solution is implied, or appears to be, just before peritoneal dialysis. Location is implicitly at the treatment location. These are not patentable limitations, but implied, or, at the least, would have been obvious to one of ordinary skill in the art.
The apparatus in WO includes the proportionating device cycler, actuators, mixing and concentrate containers, and the controller – see figures 7-10. Location of the conductivity sensor is at the drain line: see sensor 628 in drain line 618 of Fig. 6 A-G, and page 14. 
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
At the outset, arguments are directed only at claim 1; claims 14 and 68 are broader and no constructive arguments have been made forth for these claims. Order of addition is not a limitation for all claims because claim 68 does not have it, and for claims 1 and 14, adding the osmotic agent appears optional, only to correct for the conductivity if needed. Nonetheless, applicant’s fig. 15B shows conductivity of dextrose increasing with concentration, and show regions of same conductivity for different concentrations of electrolyte and dextrose. From this it is apparent that, depending on amount of dextrose added, the conductivity can go lower or higher for the electrolyte 

    PNG
    media_image1.png
    552
    740
    media_image1.png
    Greyscale

Regarding the expected error amount: accounting for expected errors is not inventive. It is also well-known to calibrate devices to assure accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777